UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): February 24, 2004 Clinical Data, Inc. (Exact name of registrant as specified in its charter) DELAWARE (State or Other Jurisdiction of Incorporation) 0-12716 (Commission File Number) 04-2573920 (I.R.S. Employer Identification No.) One Gateway Center, Suite 411 Newton, Massachusetts 02458 (Address of Principal Executive Offices) (Zip Code) (617) 527-9933 (Registrants Telephone Number, Including Area Code) (Former Name or Former Address, if Changed Since Last Report) ITEM 5. Other Events On February 24, 2004, Clinical Data, Inc. (the "Company") issued the attached press release announcing that the Company was prepared to make an offer to purchase of the stock of Clinical Data based upon a fixed ratio of 0.698 shares of the Common Stock, $.01 par value per share of Clinical Data, for each issued and outstanding share of Moore Medical Common Stock, subject to the completion of due diligence satisfactory to Clinical Data, the receipt of all required approvals, and the execution of all transaction agreements. On February 26, 2004, the Company issued the attached press release announcing that the Company is prepared to add $2.00 per share in cash to our offer of 0.698 shares of Clinical Data Common Stock for the issued and outstanding shares of Moore Medical. ITEM 7. Exhibits Exhibit 99.1 Press Release February 24, 2004 Exhibit 99.2 Press Release February 26, 2004 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CLINICAL DATA, INC. Date:February 27, 2004 /s/ Israel M. Stein MD Israel M. Stein MD Chairman of the Board Principal Executive Officer Exhibit Index Exhibit Description 99.1 Press Release February 24, 2004 99.2 Press Release February 26, 2004
